 In the Matters of AMERICAN-HAWAIIAN STEAMSHIP COMPANY,OCEANIC &, ORIENTAL NAVIGATION COMPANY, and WILLIAMS STEAM-SHIP CORPORATIONandNATIONAL ORGANIZATION MASTERS, MATES &PILOTS OF AMERICA, WEST COAST LOCAL No. 90Cases Nos. R-61, R-62, and R-63.-Decided December 12, 1936Water Transportation Industi p-Investit/ateon, of Representatives,contro-versy concerning representation of employees-refusal by employer to recog-nize union as exclusive representative; substantial doubt as to majority status-question affecting commerce : confusion and unrest among employees-UnitAp-propriate for Collective Bargaining:no controversy asto-Representatives:proof of choice: consent election-MajorityRile:meaning of, Section 9 (a)interpreted-Certification of Representatives.Mr. Bertram Edisesfor the Board.Mr. Gregory A. Harrison,of Stirs Francisco, Cal., for the Com-panies.Mr. H. P. Melnikow,of San Francisco, Cal., for the Union.Mr. Aaron W. Warner,of counsel to the Board.DECISIONSTATEMENT OF CASEOn July 25, 1936, National Organization Masters, Mates & Pilotsof America, West Coast Local No. 90, hereinafter referred to as theUnion, filed with the Regional Director for the Twentieth Regionthree petitions alleging that a question affecting commerce had arisenconcerning the representation of the licensed deck officers employedon the vessels of American-Hawaiian Steamship Company, Oceanic& Oriental Navigation Company, and Williams Steamship Corpora-tion, respectively, hereinafter referred to collectively as the Com-panies, and requesting an investigation and certification of represen-tatives pursuant to Section 9(c) of the National Labor RelationsAct, 49 Stat. 449, hereinafter referred to as the Act.On July 28,1936, the National Labor Relations Board, hereinafter referred to asthe Board, duly authorized the Regional Director for the TwentiethRegion to conduct an investigation and to provide for an appropriatehearing in each of the three cases.On July 28, 1936, the RegionalDirector issued notices of a joint hearing to be held in San Francisco,California on August 6, 1936. Copies of the notice of hearing wereduly served on each of the Companies and the Union.424 DECISIONS AND ORDERS425Pursuant to notice a joint hearing was held in San Francisco,California, on August 6, 1936, before Charles A. Wood, duly desig-nated by the Board as Trial Examiner. The Companies and theUnion were represented and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses andto introduce evidence bearing on the issues was afforded all parties.The Board finds no prejudicial error in any of the Trial Examiner'srulings at the hearing and they are hereby affirmed.At the hearing, a stipulation was entered into by the parties inrespect to the holding of an election.The terms of the stipulationwere as follows :"That there be an immediate election under the auspices of theNational Labor Relations Board, in accordance with the rulesof procedure to be laid down or determined by the Board, or itsagent; and it is agreed on behalf of the companies, subject toacceptance, of course, of the stipulation, that if the petitioningunion here, Local No. 90 of the Masters, Mates and Pilots, isdesignated by a majority of the deck officers of these companies,or any of them, which the Board shall certify is a fact officially,the company will recognize the union as the agent of their deckofficers for the purpose of collective bargaining; and in con-nection with an election so ordered will produce payrolls and'list of officers and other data necessary to conduct it."Pursuant to the stipulation, the Board authorized the RegionalDirector for the Twentieth Region to conduct and supervise anelection by secret ballot of the licensed deck officers, including firstofficers, second officers, third officers and fourth officers employed insuch capacity between July 5, 1935, and August 15, 1936, on thevessels owned and operated by the Companies. The election wasconducted as authorized, between September 14 and November 15,1936, at San Francisco and Los Angeles,. California; Boston, Massa-chusetts;New York, New York; Baltimore, Maryland; Seattle,'Washington; and Manila, Philppine Islands.An Intermediate Re-port was filed by the Regional Director for the Twentieth Regionon November 21, 1936, in accordance with Article III, Section 9 ofNational Labor Relations Board Rules and Regulations-Series 1.as- amended, and was duly served upon the parties.The RegionalDirector found as follows with respect to the results of the election :Total number eligible to vote------------------------------------------- 222Total votes cast for the Union--------------------------------------106Total votes cast against the.Union----------------------------------05Total votes challenged ------------------------------------2203 426NATIONAL LABOR RELATIONS BOARDUpon the evidence adduced at the hearing and from the entirerecord now before it, the Board makes the following :FINDINGS OF FACTI.THE COMPANIESAmerican-Hawaiian Steamship Company is a corporation duly-organized and existing under and, by virtue of the laws of the Stateof New Jersey, which operates steam vessels and motorships for thetransportation of freight between the Pacific Coast ports of LosAngeles, San Francisco and Oakland, California; Astoria, Oregon;Portland, Seattle and Tacoma, Washington, and the Nort1 Atlanticports of Boston, Massachusetts; Philadelphia, Pennsylvania; Port,Newark, New Jersey and New York, City, and between said PacificCoast ports and ports in foreign countries. It has offices. in twelveports at which it receives and delivers cargo, and employs agents ona cominission basis at others. In addition, it has offices in four in-terior cities, namely, Rochester, New York;. Pittsburgh, Pennsyl-vania; Detroit, Michigan; and Chicago, Illinois, and has agents atLiverpool, England, and Honolulu, Hawaiian Islands.Oceanic & Oriental Navigation Company is a corporation dulyorganized and existing under and by virtue of the laws of the Stateof Delaware.Fifty per cent of its capital stock is owned by Amen i -,can-Hawaiian Steamship Company. It is engaged in the trans-portation of freight between ports in the United States and ports,in foreign countries, and operates 17 vessels, eight of which are op-erated in trade between the Pacific Coast and the Orient under themanagement of American-Hawaiian Steamship Company.'Williams Steamship Corporation is a corporation duly organizedand existing under and by virtue of the laws of the State of Delaware,and is engaged in the same activity as American-Hawaiian Steam-ship Company, of which it is a wholly-owned subsidiary:It was stipulated by the parties at the hearing that the services,of the deck officers employed on the vessels operated by each of theCompanies are connected with their navigation and operation. TheBoard finds that each of the Companies is engaged in traffic, com-merce, and transportation among the several States and between the.United States and foreign countries, and that the licensed deck,officers employed on the vessels operated by the Companies are di-rectly engaged in such traffic, commerce, and transportation.1 The othernine vesselsare operated between ports of the Pacific Coast and Australasia,,and are notinvolvedin this proceeding. DECISIONS AND ORDERSII.THE UNION427National Organization Masters, Mates & Pilots of America is anational labor organization, organized in 1857, with about 45 locals,in various cities throughout the United States. It is affiliated withthe American Federation of Labor, and has approximately 7000'members, representing all grades of licensed deck officers.At thetime of, the , hearing, it.had. entered., into agreements in, respect torates of pay, wages, hours of employment, and other conditions o Pemployment with the great majority of shipping companies oper-ating on the Pacific Coast. It had no agreement with any of the,Companies in this case, but claimed to have enrolled as membersa majority of the licensed deck officers employed by the Companies,and to have been chosen as representative for the purposes of col-lective bargaining by other employees who had not become members.West Coast Local No. 90 was organized in November, 1933, andhas approximately 2000 members. Its jurisdiction includes all of theports on the Pacific Coast between Nome, Alaska and San Diego,California.III. QUESTION CONCERNING REPRESENTATIONEarly in 1935, E. B. O'Grady, secretary and business manager ofthe Union, requested Thomas G. Plant, vice president and operatingmanager of the 'Companies, to negotiate with the Union.Plant re-plied that any time the Union could give him assurance that it repre-sented 51 per cent of the licensed deck officers employed by the Com-panies, he would enter into an agreement forthwith.On July 23,1936, the Union sent a letter to each of the Companies, signed byO'Grady, requesting a conference for the purpose of collective bar-gaining.2The letters were answered on behalf of the Companies byPlant, who stated that there was "no information on which to basean assumption that the National Organization of Masters, Mates &Pilots of America represents . . . [the] licensed Deck Officers for thepurpose of collective bargaining.The Company therefore suggeststhat you follow the usual procedure if you claim the right to suchrepresentation". 3There was evidence at the hearing to the effect that the refusal bythe -Companies to recognize the Union as the representative of theemployees was engendering unrest among the employees, and that acontinuation of the dispute might lead to strikes and stoppages inthe business of the Companies.2Board'sExhibits Nos .19a, 19b, and 19c.8Board's Exhibit No. 3b. 428NATIONALLABOR RELATIONS BOARDThe Board finds that a question has arisen concerning the repre-sentation of the licensed deck officers employed by the Companies,and that this question tends to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.IV. TIIE APPROPRIATE UNITThere was no dispute as to the appropriateness of the licensed deckofficers as a unit for the purposes of collective bargaining, and theCompanies in this case have agreed by stipulation, as hereinbeforestated, to deal with the representative of a majority of the licenseddeck officers in their employ.In accordance with the terms of the stipulation, and in conformitywith the inter-relationship of management and operation of the Com-panies, the Board finds that all of the licensed deck officers employedon the vessels of the Companies constitute an appropriate unit for thepurposes of collective bargaining.4V. CONCLUSIONIn determining whether the Union may be certified as the exclu-sive representative for collective bargaining, a question arises in re-spect to the effect of the stipulation. It is the opinion of the Boardthat the stipulation was intended only to invoke the regular machin-ery of the Board in the conduct of the election, and that the phrase,"designated by a majority of the deck officers", was used with refer-ence to the language of Section 9 (a), which provides:"Representatives designated or selected for the purposes ofcollective bargaining by the majority of the employees in a unitappropriate for such purposes, shall be the exclusive representa-tives of all the employees in such unit for the purposes of collec-tive bargaining in respect to rates of pay, wages, hours of em-ployment, or other conditions of employment ..."However, even if it is contended that the stipulation was intended toestablish a rule for this case independent of the Act, the contentionmust be rejected.This question was fully discussed by the Board inMatter of R. C. A. Manufacturing Company, Inc. and United Elec-trical d Radio Workers of America,Case No. R-39, decided on No-vember 7, 1936(supra, p:168), wherein the principle was stated thatthe right of a labor organization to be certified as the exclusive rep-resentative must be decided solely by reference to Section 9 (a) of, thei4In this connection it should be noted that the Companies have jointly signed anagreement with the Maime Engineers' Beneficial Association as representative of thelicensedengine loomofficers employed on the vessels of the CompaniesBoaids ExhibitNo 15 DECISIONS AND ORDERS429Act.It was also held in that case that the phrase, "majority of theemployees", refers to a majority of the eligible employees voting inan election, and that the organization receiving a majority of the-votes cast is to be certified as the exclusive representative.5In the instant case, the number of eligible employees who votedin the election was 203, of whom 106 voted to be represented by theUnion.Thus the Union has received a majority of the votes cast.The Board finds,, therefore, that the Union has been designated astheir representative for the purposes of collective bargaining by amajority of the licensed deck officers employed on the vessels of theCompanies, and, pursuant to Section 9 (a) of the Act, is the exclu-sive representative of all the licensed deck officers so employed.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusions of law :1.A question affecting commerce has arisen concerning the repre-sentation of licensed deck officers employed as such on the vesselsowned and operated by American-Hawaiian Steamship Company,Oceanic & Oriental Navigation Company, and Williams SteamshipCorporation, within the meaning of Section 9 (c) and Section 2, sub-divisions (6) and (7) of the Act.2.The licensed deck officers employed as such on the vessels ownedand operated by American-Hawaiian Steamship Company, OceanicOriental Navigation Company, and Williams Steamship Corpora-tion constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.3.National OrganizationMasters,Mates & Pilots of America,West Coast Local No. 90, having been designated by a majority ofthe licensed deck officers employed on the vessels owned and op-erated by American-Hawaiian Steamship Company, Oceanic & Ori-entalNavigation Company, and Williams Steamship Corporationas their representative for the purposes of collective bargaining,is,by virtue of Section 9 (a) of the Act, the exclusive representa-tive of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment and otherconditions of employment.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-sSee alsoVsrgtintan Railway Company v. System FederationNo 40,84 F.(2nd) 641C. C. A 4) ;affirmedMarch 29, 1937, 57 S. Ct. 592. 430NATIONAL LABOR RELATIONS BOARD'lationsAct, 49 Stat.449, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY'CERTIFIEDthat National Organization Masters, Mates& Pilots of America, West Coast Local No. 90,has been designated,by a majority of the licensed deck officers employed on the vessels.owned and operated by American-Hawaiian Steamship Company,Oceanic & Oriental Navigation Company, and Williams SteamshipCorporation as their representative for the purposes of collective(bargaining,and that, pursuant to the provisions of Section 9 (a) ofthe National Labor Relations Act, National Organization Masters,Mates & Pilots of America, West Coast Local No. 90, is the exclu-sive representative of all such employees for the purposes of col-lective bargainingin respect to rates ofpay, wages,hours of em-ployment and other conditions of employment.